Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142350                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  In re Estate of JEWELL ANDERSON, a                                                                      Brian K. Zahra,
  Protected Person.                                                                                                  Justices
  _________________________________________
  TIMOTHY FLYNN, Conservator of Jewell
  Anderson, a Protected Person
               Petitioner-Appellee,
  v                                                                SC: 142350
                                                                   COA: 292036
                                                                   Oakland PC: 2004-295192-GA
  DIANE ANDERSON,
           Intervening Plaintiff-Appellant,
  and

  DAVID C. ANDERSON,
            Intervening Plaintiff.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           t0418                                                              Clerk